United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
DEPARTMENT OF THE ARMY, TOOELE
ARMY DEPOT, Tooele, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0176
Issued: August 21, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 30, 2017 appellant filed a timely appeal from a June 22, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish more than seven
percent permanent impairment of each upper extremity, for which he previously received schedule
award compensation.
FACTUAL HISTORY
On November 7, 2013 appellant, then a 41-year-old blocker bracer, filed an occupational
disease claim (Form CA-2) alleging that he experienced aching and numbness in both hands and
1

5 U.S.C. § 8101 et seq.

wrists as a result of his repetitive federal-employment duties. He noted that he first became aware
of his condition on October 28, 2013 and realized its relation to his federal employment on
November 6, 2013. Appellant did not stop work, but began modified duty on November 7, 2013.
OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome, bilateral lesion of
the ulnar nerve, and bilateral radial styloid tenosynovitis. Appellant continued to receive medical
treatment.
On June 5, 2014 appellant underwent authorized right carpal tunnel surgery performed by
Dr. Jennifer Nicole Jarrell, an orthopedic surgeon. He subsequently underwent authorized right
cubital tunnel release surgery on July 31, 2014 by Dr. Angela A. Wang, a Board-certified
orthopedic surgeon. Appellant stopped work and OWCP paid him wage-loss compensation for
total disability until he returned to full-time modified-duty work on August 18, 2014.
Appellant subsequently underwent an authorized left cubital tunnel release surgery on
September 25, 2014 and an authorized left carpal tunnel release on May 7, 2015 by Dr. Wang. He
stopped work and returned to full duty on July 7, 2015.
OWCP received a June 20, 2016 impairment rating report by Dr. Michael M. Hess,2 an
orthopedic surgeon. Dr. Hess reviewed appellant’s history and noted that he underwent bilateral
ulnar nerve release and bilateral carpal tunnel release surgeries. Upon physical examination of
appellant’s right elbow, he observed positive Tinel’s sign over the right elbow and negative Tinel’s
sign over the right wrist. Dr. Hess reported that sensory testing on the right demonstrated two
point discrimination in the median and ulnar nerve distribution. Examination of appellant’s left
elbow and wrist showed negative Tinel’s sign. Dr. Hess referenced Table 15-23 of the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides)3 and opined that appellant sustained five percent permanent impairment of the
upper extremity for ulnar nerve impairment. He explained that according to page 450 of the
A.M.A., Guides, involving multiple nerve entrapments, appellant’s ulnar nerve had the highest
impairment value for all diagnosed conditions. Dr. Hess combined the 5 percent impairment with
50 percent of appellant’s carpal tunnel impairment (3 percent permanent impairment), which
resulted in 1.5 percent permanent impairment, for a combined 6.5 percent permanent impairment
of each upper extremity.
On October 24, 2016 appellant filed a claim for a schedule award (Form CA-7).
In a letter dated November 8, 2016, OWCP informed appellant that it had received an
impairment rating report from his physician and would forward the report to an OWCP district
medical adviser (DMA) for review. Appellant was afforded 30 days to submit additional
documentation that he wanted reviewed in consideration of his schedule award claim.

2
The record reveals that Dr. Hess had previously examined appellant on December 8, 2014. In a report of the same
date, Dr. Hess provided a history of appellant’s injury and physical examination findings. He related that it was too
early to determine a date of maximum medical improvement (MMI) for appellant’s cubital tunnel symptoms because
his surgery had occurred less than six months prior.
3

A.M.A., Guides (6th ed. 2009).

2

On April 28, 2017 OWCP routed Dr. Hess’ June 20, 2016 report, a statement of accepted
facts (SOAF), and the case file to Dr. Arthur S. Harris, a Board-certified orthopedic surgeon
serving as a DMA, for review and determination regarding whether appellant sustained permanent
impairment of his bilateral upper extremities and the proper date of MMI.
In an April 29, 2017 report, the DMA noted appellant’s accepted conditions and reviewed
his history, noting appellant’s previous surgeries. He reviewed Dr. Hess’ June 20, 2016 report and
noted that his physical examination findings revealed diminished sensation in the bilateral ulnar
and median nerve distribution. The DMA agreed with Dr. Hess’ finding that appellant sustained
6.5 percent permanent impairment of each upper extremity and provided a date of MMI of June 20,
2016, the date of Dr. Hess’ examination.
Regarding appellant’s right upper extremity, the DMA referenced Table 15-23, page 449,
and indicated that appellant sustained five percent permanent impairment (grade modifier 2B) for
residual problems with moderate cubital tunnel symptoms status post cubital tunnel surgery. He
opined that appellant sustained three percent permanent impairment (grade modifier 1D) for
residual problems with mild carpal tunnel symptoms status post carpal tunnel release. The DMA
explained that in patients with multiple compression neuropathies, the second or smaller nerve
impairment was rated at 50 percent of the impairment listed in Table 15-23, page 449. He assigned
1.5 percent permanent impairment for appellant’s right carpal tunnel symptoms, which he rounded
up to 2 percent permanent impairment. Utilizing the Combined Values Chart, the DMA calculated
that appellant had a combined of seven percent permanent impairment of the right upper extremity.
Regarding appellant’s left upper extremity, the DMA assigned the same impairment rating
of five percent (grade modifier 2B) for residual problems with moderate cubital tunnel symptoms
and three percent impairment (grade modifier 1D) for residual problems with mild carpal tunnel
symptoms status post carpal tunnel release. He calculated that 50 percent of the smaller nerve
impairment (3 percent) resulted in 1.5 percent permanent impairment, which he rounded up to 2
percent, finding 7 percent permanent impairment of the left upper extremity.
The DMA concluded that appellant had seven percent permanent impairment of each upper
extremity.
On June 22, 2017 OWCP granted appellant a schedule award of seven percent permanent
impairment for each upper extremity. The period of the award ran for 43.68 weeks from June 20,
2016 to April 21, 2017. OWCP found that the schedule award was based on Dr. Hess’ June 20,
2016 report and the DMA’s April 29, 2017 report.
LEGAL PRECEDENT
The schedule award provisions of FECA4 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
4

Supra note 1.

3

consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides has
been adopted by OWCP as a standard for evaluation of schedule losses and the Board has
concurred in such adoption.5 For schedule awards after May 1, 2009, the impairment is evaluated
under the sixth edition of the A.M.A., Guides, published in 2009.6
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).7 Under the sixth edition, the evaluator identifies the impairment for the class of
diagnosis condition (CDX), which is then adjusted by grade modifiers based on functional history
(GMFH), physical examination (GMPE), and clinical studies (GMCS). The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).8 Evaluators are directed to
provide reasons for their impairment rating choices, including the choices of diagnosis from
regional grids and calculations of modifier scores.9
However, permanent impairment due to carpal tunnel and cubital tunnel syndrome is
evaluated under the scheme found in Table 15-23 (Entrapment/Compression Neuropathy
Impairment) and accompanying relevant text in section 15.4f of the A.M.A., Guides.10 In Table
15-23, grade modifier levels (ranging from zero to four) are described for the categories of test
findings, history, and physical findings. The grade modifier levels are averaged to arrive at the
appropriate overall grade modifier level and to identify a default rating value. The default rating
value may be modified up or down based on functional scale, an assessment of impact on daily
living activities.11
OWCP’s procedures provide that, if a claimant’s physician provides an impairment rating,
the case should be routed to a DMA for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides with OWCP’s medical adviser providing
rationale for the percentage of impairment specified.12

5

20 C.F.R. § 10.404 (1999); see also Jacqueline S. Harris, 54 ECAB 139 (2002).

6
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.806.6.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2
and Exhibit 1 (January 2010).
7

A.M.A., Guides 3, section 1.3 (6th ed. 2009).

8

Id. at 385-419.

9

See R.V., Docket No. 10-1827 (issued April 1, 2011).

10

Supra note 7 at 449.

11

Id. at 448-49.

12
See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(e) (February 2013); Tommy R. Martin, 56 ECAB 273 (2005).

4

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish more than seven
percent permanent impairment of each upper extremity, for which he previously received schedule
award compensation.
In support of his claim, appellant submitted a June 20, 2016 impairment rating report by
Dr. Hess in which he found a combined 6.5 percent permanent impairment of each upper
extremity. Thereafter, OWCP properly routed the report of Dr. Hess to a DMA. In an April 29,
2017 report, Dr. Harris, the DMA, reviewed Dr. Hess’ June 20, 2016 impairment report and agreed
with his finding that appellant had 7 percent permanent impairment of both upper extremities. He
noted a date of MMI of June 20, 2016, when appellant was examined by Dr. Hess. In calculating
permanent impairment, the DMA utilized Table 15-23, page 449, of the A.M.A., Guides and
indicated that appellant had five percent permanent impairment (grade modifier of 2B) for residual
problems with moderate cubital tunnel symptoms status post cubital tunnel surgery. He assigned
three percent permanent impairment (grade modifier of 1D) for residual problems with mild carpal
tunnel symptoms status post carpal tunnel release. The DMA calculated that according to page
450 of the A.M.A., Guides for multiple compression neuropathies, appellant had 1.5 percent
impairment (50 percent of 3 percent impairment) for his carpal tunnel symptoms. Utilizing the
Combined Values Chart, he calculated that appellant had a total of 6.5 percent, which he rounded
to 7 percent permanent impairment of the right upper extremity.
Regarding appellant’s left upper extremity, the DMA assigned the same impairment rating
of five percent (grade modifier of 2B) for residual problems with moderate cubital tunnel
symptoms and three percent impairment (grade modifier of 1D) for residual problems with mild
carpal tunnel symptoms status post carpal tunnel release. He calculated that 50 percent of the
smaller nerve impairment (3 percent) resulted in 1.5 percent permanent impairment, which he
rounded to 2 percent. The DMA indicated that appellant had seven percent permanent impairment
of the left upper extremity.
OWCP granted appellant’s schedule award based on the opinions of his treating physician
Dr. Hess and the DMA. There is no current medical evidence of record, in conformance with the
sixth edition of the A.M.A., Guides, showing a greater percentage of permanent impairment. As
appellant bears the burden of proof to establishment entitlement to an additional schedule award,
he was required to submit rationalized medical evidence on which an additional award could be
based. He has not done so for his claim. Therefore, the Board finds that appellant has not met his
burden of proof to establish more than seven percent permanent impairment of each upper
extremity.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.

5

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish more than seven
percent permanent impairment of each upper extremity, for which he previously received schedule
award compensation.
ORDER
IT IS HEREBY ORDERED THAT the June 22, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 21, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

